Order entered February 7, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01471-CV

                           DAVENPORT MEADOWS, LP, Appellant

                                                V.

               JACOB DOBRUSHKIN & GALINA DOBRUSHKIN, Appellees

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02710-2011

                                            ORDER
        The Court has before it the court reporter’s February 4, 2013 request for an extension of

time in which to file the reporter’s record and appellant’s February 1, 2013 motion to extend

time to file brief. The Court GRANTS the request and the motion. Jennifer Corley, official

court reporter for the County Court at Law No. 6, Collin County, is ORDERED to file the

reporter’s record by February 24, 2013. Appellant is ORDERED to file its brief thirty days after

the court reporter’s record is filed.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE